IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                NOS. AP-76,540 & AP-76,541



                EX PARTE THERON LECINO LACEY, JR., Applicant



         ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
   CAUSE NOS. F-0820873-S & F0961076-S IN THE 282ND DISTRICT COURT
                        FROM DALLAS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of two counts

of aggravated robbery and sentenced to imprisonment for thirty and seventy-five years.

        Applicant contends that trial counsel failed to file timely notices of appeal. The trial court

concluded that Applicant was denied his right to appeal because, although notices of appeal were

signed and presented to the court clerk by counsel, the notices were misplaced by the court clerk and

not timely filed. The trial court recommended that we grant Applicant out-of-time appeals. We agree.
                                                                                                     2

There was a “breakdown in the system.” Ex parte Riley, 193 S.W.3d 900, 902 (Tex. Crim. App.

2006). We find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of

the judgments of conviction in Cause Nos. F-0820873-S & F0961076-S from the 282nd Judicial

District Court of Dallas County. Applicant is ordered returned to that time at which he may give

written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals. All

time limits shall be calculated as if the sentences had been imposed on the date on which the

mandate of this Court issues. We hold that, should Applicant desire to prosecute appeals, he must

take affirmative steps to file written notices of appeal in the trial court within 30 days after the

mandate of this Court issues.



Delivered: May 4, 2011
Do Not Publish